UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-08873 American Fidelity Dual Strategy Fund, Inc. (Exact name of registrant as specified in charter) 2000 N. Classen Oklahoma City, Oklahoma73106 (Address of principal executive offices)(Zip code) Stephen P. Garrett American Fidelity Assurance Company 2000 N. Classen Oklahoma City, Oklahoma73106 (Name and address of agent for service) Registrant’s telephone number, including area code:(405) 523-5200 Date of fiscal year end:December 31 Date of reporting period:September 30, 2011 Item 1.Schedule of Investments AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments September 30, 2011 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Amusement and Recreation Services: The Walt Disney Company 6,630 $ 0.14% 0.14% Apparel and Accessory Stores: Foot Locker, Inc. 12,200 0.17% Limited Brands, Inc. 26,508 0.71% Nordstrom, Inc. 22,053 0.70% Ross Stores, Inc. 19,198 1.04% The Gap, Inc. 38,950 0.44% 3.06% Apparel and Other Finished Products: V.F. Corporation 2,000 0.17% 0.17% Auto Dealers, Gas Stations: Autozone, Inc. * 2,914 0.65% 0.65% Building Materials and Garden Supplies: Lowe's Companies, Inc. 87,000 1.17% Tractor Supply Company 4,200 0.18% 1.35% Business Services: Accenture plc ** 20,150 0.74% Alliance Data Systems Corporation * 4,900 0.31% Automatic Data Processing, Inc. 11,135 0.36% CA, Inc. 25,700 0.35% Cerner Corporation * 3,825 0.18% Check Point Software Technologies LTD. * ** 11,185 0.41% Google Inc. * 1,252 0.45% Intuit Inc. * 25,869 0.85% Microsoft Corporation 61,564 1.06% Oracle Corporation 71,361 1.42% priceline.com Incorporated * 600 0.19% Rackspace Hosting, Inc. * 2,125 0.05% Salesforce.com, Inc. * 2,939 0.23% SAP AG ** 9,400 0.33% The Western Union Company 22,800 0.24% Visa Inc. 11,425 0.68% VMware Inc. * 4,245 0.24% 8.09% Chemicals and Allied Products: Abbott Laboratories 42,600 1.51% Air Products & Chemicals, Inc. 1,400 0.07% Albemarle Corporation 11,316 0.32% Allergan, Inc. 3,975 0.23% AstraZeneca PLC ** 8,900 0.27% Biogen Idec Inc. * 4,200 0.27% Bristol-Myers Squibb Company 24,395 0.53% CF Industries Holdings, Inc. 700 0.06% Celanese Corporation 10,155 0.23% E.I. du Pont de Nemours and Company 6,570 0.18% Eastman Chemical Company 1,600 0.08% Ecolab Inc. 10,900 0.37% Eli Lilly and Company 10,700 0.27% Endo Pharmaceuticals Holdings Inc.* 25,695 0.50% Gilead Sciences, Inc. * 16,246 0.44% IDEXXLaboratories, Inc. * 1,855 0.09% Johnson & Johnson 33,950 1.50% Merck & Co., Inc. 55,750 1.26% Monsanto Company 10,215 0.43% Novartis AG ** 18,430 0.71% Novo Nordisk A/S ** 4,195 0.29% Perrigo Company 2,045 0.14% Pfizer Inc. 22,000 0.27% PPG Industries, Inc. 1,600 0.08% Praxair, Inc. 5,460 0.35% Sanofi-Aventis ** 11,100 0.25% Shire Plc ** 6,700 0.44% The Dow Chemical Company 4,000 0.06% The Mosaic Company 11,045 0.38% 11.58% Coal Mining: Peabody Energy Corporation 11,967 0.28% 0.28% AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments September 30, 2011 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Communications: American Tower Corporation * 4,340 $ 0.16% CBS Corporation 9,800 0.14% Comcast Corporation 11,700 0.17% DIRECTV, Inc. * 13,655 0.40% Dish Network Corporation * 9,200 0.16% Level 3 Communications, Inc. * 520,000 0.54% NII Holdings, Inc. * 8,300 0.15% Rogers Communications Inc. ** 14,550 0.35% Viacom Inc. 5,600 0.15% 2.22% Depository Institutions: Capital One Financial Corporation 5,900 0.16% Fifth Third Bancorp 27,600 0.19% Huntington Bancshares Incorporated 54,300 0.18% JPMorgan Chase & Co. 7,200 0.15% KeyCorp 39,300 0.16% The PNC Financial Services Group, Inc. 5,000 0.17% U.S. Bancorp 50,750 0.83% 1.84% Durable Goods, Wholesale: Reliance Steel & Alumnium Co. 3,100 0.07% 0.07% Eating and Drinking Places: Chipotle Mexican Grill, Inc. * 870 0.18% McDonald’s Corporation 8,980 0.55% Starbucks Corporation 17,850 0.47% Yum! Brands, Inc. 5,385 0.18% 1.38% Electric, Gas, and Sanitary Services: Ameren Corporation 10,700 0.22% Edison International 8,600 0.23% Entergy Corporation 4,900 0.23% FirstEnergy Corp. 7,000 0.22% ITC Holdings Corp. 350 0.02% NRG Energy, Inc. * 14,100 0.20% NV Energy, Inc. 21,500 0.22% Stericycle, Inc.* 4,680 0.26% Teco Energy, Inc. 18,200 0.22% The Williams Companies, Inc. 20,715 0.35% Waste Connections, Inc. 14,475 0.34% 2.51% Electronic and Other Electric Equipment: Altera Corporation 18,237 0.40% Amphenol Corporation 12,600 0.36% Avago Technologies Limited ** 8,075 0.18% Broadcom Corporation 27,300 0.63% General Electric Company 40,715 0.43% Intel Corporation 70,830 1.05% LM Ericsson Telephone Company** 52,400 0.35% Molex Incorporated 96,750 1.13% Qualcomm Incorporated 41,675 1.41% Skyworks Solutions, Inc. * 21,319 0.26% Xilinx, Inc. 18,100 0.34% 6.54% Engineering, Accounting, Research, Mgmt and Relation Services: Covance Inc. * 13,297 0.42% 0.42% Fabricated Metal Products: Ball Corporation 3,300 0.07% Parker-Hannifin Corporation 12,351 0.54% 0.61% AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments September 30, 2011 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Food and Kindred Products: Anheuser-Busch InBev SA/NV ** 30,780 $ 1.13% Archer-Daniels-Midland Company 4,300 0.07% Bunge Limited ** 1,900 0.08% Corn Products International, Inc. 2,400 0.07% Diageo plc ** 6,385 0.34% General Mills, Inc. 8,695 0.23% H.J. Heinz Company 10,075 0.35% Hansen Natural Corporation * 5,710 0.35% Kraft Foods Inc. 14,575 0.34% The Coca-Cola Company 13,747 0.64% 3.60% Food Stores: Whole Foods Market, Inc. 5,455 0.25% 0.25% Furniture and Fixtures: BE Aerospace, Inc. * 0.24% Johnson Controls, Inc. 8,800 0.15% Tempur-Pedic International Inc. * 16,059 0.59% 0.98% General Merchandise: Dillard's, Inc. 5,800 0.17% Dollar Tree, Inc. * 13,201 0.69% Macy's, Inc. 9,400 0.17% 1.03% Heavy Construction, Non-Building: Fluor Corporation 26,650 0.86% KBR, Inc. 30,996 0.51% 1.37% Holding and Other Investment Offices: Brookfield Asset Management Inc. ** 62,600 1.20% Digital Realty Trust, Inc. 8,935 0.34% 1.54% Home Furniture and Equipment: Bed Bath & Beyond Inc. * 4,200 0.17% 0.17% Hotels, Other Lodging Places: Las Vegas Sands Corp. * 11,895 0.32% Wyndham Worldwide Corporation 7,800 0.15% 0.47% Industrial Machinery and Equipment: Apple Computer, Inc. * 7,292 1.93% Caterpillar Inc. 7,058 0.36% Cisco Systems, Inc. 28,680 0.31% Cummins Engine, Inc. 12,955 0.73% Deere & Company 2,515 0.11% Dell Inc. * 46,711 0.46% Dover Corporation 38,793 1.26% Eaton Corporation 6,800 0.17% EMC Corporation * 42,766 0.62% F5 Networks, Inc. * 8,182 0.40% International Business Machines Corporation 25,527 3.10% Joy Global Inc. 10,953 0.47% National Oilwell Varco, Inc. 15,655 0.56% Pitney Bowes, Inc. 13,400 0.17% SanDisk Corporation * 14,233 0.40% Teradata Corporation * 23,816 0.88% The Timken Company 7,400 0.17% Western Digital Corporation * 22,218 0.40% 12.50% AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments September 30, 2011 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Instruments and Related Products: 3M Company 3,500 $ 0.17% Baxter International Inc. 42,260 1.65% Boston Scientific Corporation * 59,000 0.24% Danaher Corporation 26,756 0.78% Dentsply International Inc. 19,454 0.41% Roper Industries, Inc. 15,400 0.74% The Cooper Companies, Inc. 2,440 0.13% 4.12% Insurance Carriers: Ace LTD. ** 4,200 0.18% Aetna Inc. 9,200 0.23% Assurant, Inc. 7,200 0.18% Axis Capital Holdings Limited ** 55,000 0.99% Berkshire Hathaway Inc. * 20,300 1.00% CIGNA Corporation 17,440 0.51% Humana Inc. 5,100 0.26% Leucadia National Corporation 61,850 0.97% Lincoln National Corporation 13,400 0.15% Metlife Capital Trust, Inc. 8,100 0.15% Principal Financial Group, Inc. 11,000 0.17% Prudential Financial, Inc. 5,700 0.19% RenaissanceRe Holdings Ltd. ** 25,950 1.14% The Chubb Corporation 4,400 0.18% The Hartford Financial Services Group, Inc. 13,600 0.15% The Travelers Companies, Inc. 5,000 0.17% UnitedHealth Group Incorporated 23,318 0.75% Wellpoint, Inc. 5,900 0.27% 7.64% Leather and Leather Products: Coach, Inc. 11,691 0.42% 0.42% Metal Mining: Cliffs Natural Resources Inc. 1,600 0.05% Freeport-McMoRan Copper & Gold Inc. 14,559 0.31% Newmont Mining Corporation 9,310 0.41% 0.77% Mining, Quarry Nonmetal Minerals: Teck Resources Limited ** 3,300 0.07% 0.07% Miscellaneous Manufacturing Industries: International Game Technology 3,295 0.03% Mattel, Inc. 8,900 0.16% 0.19% Miscellaneous Retail: Amazon.Com, Inc. * 2,905 0.44% IAC/InteractiveCorp * 6,200 0.17% PetSmart, Inc. 24,431 0.72% Tiffany & Co. 3,845 0.16% Walgreen Co. 18,327 0.42% 1.91% Nondepository Institutions: American Express Company 27,883 0.87% Discover Financial Services 10,500 0.17% SLM Corporation 19,000 0.16% 1.20% Nondurable Goods-Wholesale: Amerisource Bergen Corporation 26,316 0.68% Cardinal Health, Inc. 9,200 0.27% Herbalife LTD. ** 6,685 0.24% McKesson Corporation 0.68% 1.87% AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments September 30, 2011 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Oil and Gas Extraction: Encana Corporation ** 85,800 $ 1.14% Eni S.p.A ** 9,400 0.23% Helmerich & Payne, Inc. 12,032 0.34% Nabors Industries Ltd. * ** 20,000 0.17% Noble Corporation ** 44,650 0.91% Occidental Petroleum Corporation 4,100 0.21% Oceaneering International, Inc. 18,712 0.46% Plains Exploration & Production Company * 54,950 0.87% Royal Dutch Shell PLC ** 5,400 0.23% Schlumberger N.V. (Schlumberger Limited) ** 18,900 0.78% Talisman Energy Inc. ** 25,200 0.21% Transocean LTD.** 0.21% 5.76% Paper and Allied Products: International Paper Company 4,400 0.07% 0.07% Petroleum Refining and Related Industries: BP PLC-Spons ADR ** 8,700 0.22% Chevron Corporation 11,577 0.74% ConocoPhillips 19,955 0.88% Exxon Mobil Corporation 19,760 0.99% Total SA ** 7,400 0.23% Valero Energy Corporation 15,300 0.19% 3.25% Primary Metal Industries: Alcoa Inc. 9,600 0.06% Precision Castparts Corp. 2,510 0.27% 0.33% Printing, Publishing, & Allied Lines News Corporation 14,600 0.16% 0.16% Railroad Transportation: Union Pacific Corporation 10,886 0.62% 0.62% Real Estate: Pico Holdings, Inc. * 51,600 0.73% 0.73% Rubber & Miscellaneous Plastic Products: Deckers Outdoor Corporation * 4,810 0.31% Nike, Inc.-Class B 5,870 0.35% 0.66% Security and Commodity Brokers: Ameriprise Financial, Inc. 20,467 0.56% Franklin Resources, Inc. 5,840 0.39% T. Rowe Price Group, Inc. 5,100 0.17% The Goldman Sachs Group, Inc. 2,300 0.15% 1.27% Service Necessity: Subsea 7 SA ** 17,150 0.23% 0.23% Stone, Clay, Glass, Concrete Products: Owens Corning * 4,100 0.06% 0.06% Transportation By Air: Bristow Group Inc. 27,050 0.80% 0.80% Transportation Equipment: Autoliv, Inc. 5,000 0.17% Honeywell International Inc. 12,435 0.38% Lear Corporation 15,596 0.46% Navistar International Corporation * 6,800 0.15% Polaris Industries Inc. 4,600 0.16% TRW Automotive Holdings Corp * 7,500 0.17% United Technologies Corporation 5,510 0.27% 1.76% Transportation Services: Expedia, Inc. 22,900 0.41% 0.41% AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments September 30, 2011 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Total common stocks (cost $140,443,208) $ 97.12% Short-Term Investments: AIM Money market funds (.0.020075% at September 30, 2011) 2.56% Total short-term investments (cost $3,696,122) 2.56% Total investments (cost $144,139,330) 99.68% Other assets and liabilities, net 0.32% Total net assets $ 100.00% *Presently not producing dividend income **Foreign Investments (14.25% of net assets) Fair Value Measurements In accordance with guidance on fair value measurements and disclosures, the Fund groups its financial assets at fair value in three levels, based on inputs and assumptions used to determine the fair value.The levels are as follows: Level 1 – quoted prices in active markets for identical securities. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – significant unobservable inputs (including the Fund’s own assumptions used to determine the fair value of investments). The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value the Fund’s net assets as of September 30, 2011. Level 1 - Quoted Prices Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total Item 2.Controls and Procedures Based on their evaluation (as required by Rule 30a-3(b)) of the Fund’s Disclosure Controls and Procedures (as defined in Rule 30a-3(c)) as of a date within 90 days of the filing date of this report, each of David R. Carpenter, the Fund’s principal executive officer, and Robert D. Brearton, the Fund’s principal financial officer, has concluded that, in his judgment, the Fund’s Disclosure Controls and Procedures are effective. There was no change in the Fund’s internal controls over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the Fund’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Fund’s internal control over financial reporting. Item 3.Exhibits Exhibit No. Description of Exhibit Certification of Principal Executive Officer Certification of Principal Financial Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AMERICAN FIDELITY DUAL STRATEGY FUND, INC. By:/s/ David R. Carpenter David R. Carpenter Principal Executive Officer Date:November 4, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following person on behalf of the registrant and in the capacities and on the date indicated. /s/ David R. Carpenter David R. Carpenter Principal Executive Officer Date:November 4, 2011 /s/ Robert D. Brearton Robert D. Brearton Principal Financial Officer Date:November 4, 2011 EXHIBIT INDEX Exhibit No. Description Method of Filing CEO Certification Filed herewith electronically CFO Certification Filed herewith electronically Exhibit 99.1 OFFICER’S CERTIFICATION I, David R. Carpenter, certify that: 1. I have reviewed this report on Form N-Q of American Fidelity Dual Strategy Fund, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the schedules of investments included in this report fairly present in all material respects the investments of the registrant as of the end of the fiscal quarter for which the report is filed; 4. The registrant’s other certifying officer(s) and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) and internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) for the registrant and have: (a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; (b) Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; (c) Evaluated the effectiveness of the registrant’s disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of a date within 90 days prior to the filing date of this report, based on such evaluation; and (d) Disclosed in this report any change in the registrant’s internal control over financial reporting that occurred during the registrant’s most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting; and 5. The registrant’s other certifying officer(s) and I have disclosed to the registrant’s auditors and the audit committee of the registrant’s board of directors (or persons performing the equivalent functions): (a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrant’s ability to record, process, summarize, and report financial information; and (b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant’s internal control over financial reporting. Date:November 4, 2011 /s/ David R. Carpenter Name:David R. Carpenter Title:Principal Executive Officer Exhibit 99.2 OFFICER’S CERTIFICATION I, Robert D. Brearton, certify that: 1. I have reviewed this report on Form N-Q of American Fidelity Dual Strategy Fund, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the schedules of investments included in this report fairly present in all material respects the investments of the registrant as of the end of the fiscal quarter for which the report is filed; 4. The registrant’s other certifying officer(s) and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) and internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) for the registrant and have: (a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; (b) Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; (c) Evaluated the effectiveness of the registrant’s disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of a date within 90 days prior to the filing date of this report, based on such evaluation; and (d) Disclosed in this report any change in the registrant’s internal control over financial reporting that occurred during the registrant’s most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting; and 5. The registrant’s other certifying officer(s) and I have disclosed to the registrant’s auditors and the audit committee of the registrant’s board of directors (or persons performing the equivalent functions): (a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrant’s ability to record, process, summarize, and report financial information; and (b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant’s internal control over financial reporting. Date:November 4, 2011 /s/ Robert D. Brearton Name:Robert D. Brearton Title:Principal Financial Officer
